Citation Nr: 0005472	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-13 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a left eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The RO denied service connection for an eye disorder in a 
July 1971 rating decision.  The RO notified the veteran of 
that decision, but he did not appeal.  

2.  Evidence submitted since the July 1971 rating decision is 
new and so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The veteran was noted to have strabismus at entrance into 
service, which was surgically corrected during service.  The 
separation examination report showed no strabismus or other 
ocular abnormality.  

4.  The veteran's current left eye disorder is not related to 
any left eye problems shown in service.   


CONCLUSIONS OF LAW

1.  The July 1971 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left eye disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  There was no in-service incurrence or aggravation of a 
left eye disorder.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The veteran originally sought service connection for an eye 
disorder in January 1971.  In a July 1971 rating decision, 
the RO denied his claim.  Although the RO notified the 
veteran of the denial, the veteran did not appeal.  
Therefore, the RO's decision of July 1971 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

In the July 1971 rating decision, the RO found that the 
veteran's eye disorder, which existed prior to service, was a 
constitutional or developmental abnormality.  The decision 
was based on service medical records and VA outpatient 
records.  

Evidence received since the July 1971 rating decision 
included private medical records and statements, the 
veteran's September 1998 testimony, and the report of the 
July 1999 VA examination with August 1999 addendum.  
Considering this evidence, the Board finds, as did the RO, 
that there is new and material evidence to reopen the 
veteran's claim.  Specifically, all the evidence submitted 
since July 1971 is new.  Most important, a September 1998 
private medical statement indicates that the veteran's left 
eye problems resulted from trauma in service.  This statement 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the claim is reopened.  
38 U.S.C.A. § 5108; Winters, 12 Vet. App. at 206.  



Service Connection for a Left Eye Disorder

As discussed above, the veteran's claim for service 
connection for a left eye disorder is reopened.  38 U.S.C.A. 
§ 5108.  Initially, the Board finds that the veteran's claim 
is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.  Finally, the Board notes that the veteran has had 
ample opportunity to submit evidence and argument on the 
issue and will therefore not be prejudiced by the Board's 
consideration of his claim at this time.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

A review of the veteran's service medical records reveals the 
report of the October 1968 pre-induction examination, which 
included a finding of strabismus.  Progress notes showed that 
the veteran presented in July 1969.  He had watched an arc 
welder all day yesterday, and now had severe conjunctivitis 
bilaterally.  He was ordered to quarters with eye patches and 
medication.  When he returned the next day for follow up, the 
eyes were normal.  Notes dated in March 1970 indicated that, 
since childhood, the veteran's left eye had a tendency to 
drift out.  There was no history of surgery, use of special 
glasses, or childhood or birth trauma.  The impression was V 
syndrome.  It was noted that the veteran could benefit from 
surgery.  In April 1970, the veteran was admitted for 
surgical correction of bilateral exotropia.  He underwent 
bilateral lateral rectus recession with good results and no 
diplopia.  The report of the November 1970 separation 
examination was negative for strabismus or other ocular 
abnormalities.  On accompanying report of medical history, 
the veteran denied any history of eye trouble.  

VA outpatient records dated in January 1971 indicated that 
the veteran was employed as a welder.  He entered service 
with "lazy eye" and a history of strabismus, which was 
operated on in service with good results.  The veteran now 
complained of burning and tearing.  He wore protective 
goggles at work.  Examination suggested previous bilateral 
rectus surgery.  There was no evidence of conjunctivitis, 
hyperemia, light sensitivity, or corneal disease.  The 
conjunctival tissues showed minimal surgical scars and were 
not responsible for his symptoms.  The physician prescribed 
Visine drops.  

In October 1997, the veteran submitted a statement in support 
of his claim for service connection for a left eye disorder.  
He indicated that he was poked in the left eye in Vietnam and 
had experienced problems since that time.  He had surgery in 
April 1970.  The veteran related that, a few years after his 
separation from service, his eyes bothered him.  Doctors told 
him to use artificial tears.  Now, the drops were not 
sufficient.  His eyes were red, sensitive to light, painful, 
and easily infected.  He had developed ulcers with subsequent 
scarring.  The veteran explained that the physician he had 
seen from 1972 to 1977 was long retired or deceased.  

In a February 1998 statement, the veteran further explained 
that he was poked in both eyes in service while playing 
football.  The eyes remained bloodshot for more than three 
weeks.  He underwent surgery, which, he was told, would 
straighten them both out.  Since that time, the veteran had 
several problems, including dry eyes, a lack of tear ducts, 
regular infections, redness, blurred vision, and sensitivity 
to light and dust.  He continued to be under the care of a 
specialist.  

In connection with his claim, the RO obtained the veteran's 
medical records from Family Health Plan.  Notes dated in 
April 1990 showed that the veteran complained of eye redness 
in the morning that worsened during the day and a sandy and 
itchy feeling.  He related that he had eye surgery when he 
was 19.  The impression was marginal dry eye.  The doctor 
prescribed artificial tears.  Subsequent records showed 
continued intermittent complaints of dry eye symptoms.  In 
August 1994, the veteran presented with a bloodshot left eye 
of several days duration.  He complained of pain, redness, 
watering, photophobia, sensation of foreign body, painful 
movement, and blurred vision.  Examination of the left eye 
revealed a trace of corneal edema, faint corneal erosion, and 
conjunctival injection.  The assessment was mild corneal 
abrasion of the left eye and secondary mild conjunctivitis 
and uveitis/iritis.  The physician prescribed medication.  
The symptoms were resolved on follow up.  The veteran 
returned in July 1997.  He had a history of chronic dry eyes.  
He had not been using his artificial tears and felt that his 
eye was irritated, so he went to urgent care.  He was told 
that Fluorescin staining showed some corneal abrasions.  The 
veteran returned when the symptoms did not improve with 
drops.  Examination revealed extreme photophobia and inflamed 
conjunctiva.  The assessment was red eye with history of 
recurrent corneal abrasions.  The doctor referred the veteran 
to an ophthalmologist.  

An October 1997 statement from Richard D. Davenport, M.D., 
showed that the veteran was referred to him in July 1997 for 
further evaluation of a painful and red left eye that had 
started about one week before.  Dr. Davenport noted that 
veteran's history of sore and dry eyes.  Examination of the 
left eye showed corneal erosion with edema and infiltrate 
around the lower edge of the erosion.  Dr. Davenport stated 
that treatment resulted in some temporary improvement.  He 
referred the veteran to another physician for additional 
evaluation.  

Records dated in July 1997 from John DeCarlo, M.D., reflected 
that the veteran was referred to him by Dr. Davenport.  Dr. 
DeCarlo's impression from examination was corneal ulcer in 
the left eye and history of recurrent erosion.  He felt that 
the corneal ulcer followed the recurrent erosion.  Notes 
dated in August 1997, following treatment, indicated that the 
remaining problem consisted of simple residual scarring in 
the area of the previous corneal ulcer that did not affect 
his vision.  Subsequent records through October 1997 showed 
intermittent flare-ups of left eye problems.  

The RO requested records from PrimeCare and Blue Cross Blue 
Shield.  PrimeCare indicated that it did not have any records 
and that the providing physician should be contacted 
directly.  Blue Cross Blue Shield did not reply to the RO's 
request.  In November 1997, the RO advised the veteran of 
these developments and requested that he provide the 
associated records.  The RO did not receive a response from 
the veteran.  

The veteran testified at a personal hearing in September 
1998.  He did not have any eye problems when he went into 
service.  He was stationed with a medical unit.  The veteran 
explained that he was playing basketball, instead of 
football, when was poked in the left eye.  One of the doctors 
gave him cream for the eye.  In April 1970, an eye surgeon 
looked at his eyes, saw they were red, and sent him for 
surgery.  They cut some tissue from both sides of the eyes.  
Right after he got out of service, the veteran had a burning 
sensation in the eyes.  In January 1971, he went to a VA 
medical center for eye problems, which were treated.  He went 
to his family physician for continued eye problems.  The 
veteran related that the doctor had been deceased for many 
years.  The veteran was treated for eye problems in 1997.  
The doctors told him that he had very sensitive eyes and old 
scarring.  The veteran felt that he never had any eye 
problems before service.  He had never had glasses until he 
got reading glasses about five years before.  After he was 
poked in the eye, he had blurred vision, which was cleared up 
with the drops or cream he was given.  He testified that a 
physician told him that his current left eye disorder was 
caused by the trauma of being poked in the eye.    

The RO received a statement from Dr. Davenport dated in 
September 1998.  Dr. Davenport explained that the veteran 
related to him that he was poked in the left eye in service 
in 1969 and had the eye patched at that time.  He later had 
strabismus surgery.  Beginning in 1971, he had recurrent 
episodes of scratching and pain in the left eye.  He saw the 
veteran in July 1997 for a painful left eye with recurrent 
erosion that had become infected.  At that time, the veteran 
related that he had a history of that problem and had been 
using artificial tears to prevent it.  The episodes usually 
lasted two to three days, though the episode in 1997 was 
extended.  The veteran had had some recurrence of problems in 
the left eye with associated iritis, which was probably 
secondary to the irritation caused by the erosion.  There was 
a scar below the left pupil due to the infection in the area 
of the erosion suffered in 1997.  The veteran gave a history 
of corneal abrasion in 1969 in service with onset of 
recurrent irritation in 1971, which was compatible with a 
recurrent erosion history caused by the original trauma.  
When Dr. Davenport saw him, the findings were compatible with 
this diagnosis and at this time he had a definite scar.   

In February 1999, the RO wrote the veteran and asked him to 
supply private medical records for his eye disorder for dates 
from 1971 to 1990.  The RO received no response to this 
request.  

Work product in the claims folder received in May 1999 
indicated that there were no additional medical records for 
the veteran during his claimed period of service in the 
Reserves.  

The veteran was afforded a VA ophthalmology examination in 
July 1999.  He related that he had an unknown eye operation 
in service.  He was uncertain of the indication for the 
surgery.  There was no other significant medical history.  
Subjective complaints included occasional redness and what 
the veteran claimed was infection in both eyes for the past 
one and one-half years.  Medications included Inflamase in 
both eyes.  Examination of the eyes was essentially normal.  
The diagnosis was presbyopia and dry eye syndrome. The 
examiner commented that there was no manifestation of 
strabismus found on examination.  In addition, he doubted 
that conjunctivitis was due to arc welding.   

In an August 1999 addendum to the examination report, the 
examiner specified that he had reviewed the veteran's 
records.  He opined that the veteran's dry eye syndrome was 
not related to service.  There was no evidence of strabismus 
or conjunctivitis at the time of the examination, and he did 
not see recurrent erosion, iritis, or corneal abrasion.  The 
strabismus that pre-existed service has been corrected 
without progression at this time.  Finally, the examiner 
stated that conjunctivitis would not manifest from arc 
welding after such an extended period.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

In this case, the Board finds that the preponderance of the 
evidence is against service connection for a left eye 
disorder.  First, the Board notes that the strabismus shown 
at entrance to service was corrected by surgery in service 
without evidence of worsening or related problems.  Thus, 
there is no basis for service connection for a left eye 
disorder based on aggravation of a pre-existing disorder.  
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.303, 3.304.  

Second, the Board finds that the only other eye problem shown 
in service, conjunctivitis from watching arc welding, was 
acute and transitory without chronic residuals shown in 
service.  Moreover, there is no post-service medical evidence 
of record to suggest that any chronic left eye disorder 
ultimately resulted from this single episode of 
conjunctivitis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.    

Finally, the veteran specifically alleges that his left eye 
was poked in service, which led to his recurrent left eye 
problems.  The Board acknowledges that the veteran secured an 
opinion from Dr. Davenport that the veteran's recurrent left 
eye problems stem from an in-service trauma to the eye.  
However, it is clear from Dr. Davenport's statement that his 
opinion is based solely on the history as reported by the 
veteran.  A medical opinion that relies on history as related 
by the veteran is no more probative than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In this case, the facts alleged by the veteran are not 
supported by the other evidence of record.  Despite the 
veteran's statements and testimony to the contrary, the 
service medical records fail to reveal any record of 
treatment for a poked left eye during a basketball game or 
any other left eye trauma.  There is no indication that the 
service medical records in the claims folder are in any way 
incomplete.  Therefore, the Board is unable to accord 
significant weight to Dr. Davenport's opinion, which, the 
Board finds, lacks probative value.    

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for a 
left eye disorder.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for a left eye disorder is 
denied 



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

